Citation Nr: 0003017	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right cerebrovascular accident (stroke).


REPRESENTATION

Appellant represented by:	Attorney Robert L. Stephens, 
Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from June 1965 to May 1967.

In the veteran's substantive appeal, received in June 1998, 
the veteran indicated that he desired a hearing at the local 
regional office (RO) before a member of the Board of 
Veterans' Appeals (Board).  A hearing was held before a 
hearing officer at the RO in October 1998.  In an earlier 
September 1998 letter to the veteran, the RO sought 
clarification as to whether the veteran wanted to attend a 
hearing before the Board, and advised the veteran that if he 
did not respond to the letter, his name would remain on the 
list of those who desired a hearing before a member of the 
Board at the RO.  Since the record does not reflect a 
specific response from either the veteran or his 
representative as to this matter, the Board has no option but 
to conclude that the veteran still desires a hearing before a 
member of the Board at the RO.

In addition, the Board notes that its preliminary review of 
the record reveals that in connection with the veteran's 
allegations, he has also filed a tort claim with the United 
States District Court.  Given the normal procedures followed 
in such matters, there exists the distinct prospect that the 
litigation may have generated relevant medical opinions that 
are not currently of record.  The Board also recognizes the 
obligation of the Department of Veterans Affairs (VA) in the 
event of incomplete applications for benefits under 
38 U.S.C.A. § 5103 (West 1991), and the obligation to obtain 
VA medical records, which could include medical opinions 
prepared for use in tort litigation, that are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should arrange for the veteran 
to have a hearing at the RO before a 
traveling member of the Board.

3.  The RO should contact the Office of 
Regional Counsel, and request a copy of 
any medical opinions submitted in 
connection with the veteran's tort claim 
now pending in the United States District 
Court in Montana.  Any medical opinions 
received pursuant to this request should 
then be associated with the claims 
folder.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the applicable time to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




